Exhibit 10.4
AMENDMENT NO. 1
TO
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
WAMSUTTER LLC
     This Amendment No. 1, dated February 17, 2010 (this “Amendment”) to the
Amended and Restated Limited Liability Company Agreement, dated as of
December 1, 2007 (the “Operating Agreement”), of Wamsutter LLC, a Delaware
limited liability company (the “Company”), is entered into by Williams Field
Services Company, LLC, a Delaware limited liability company and a member of the
Company (“WFSC”), and Williams Partners Operating LLC, a Delaware limited
liability company and a member of the Company (“OpCo”). Capitalized terms used
but not defined herein are used as defined in the Operating Agreement.
RECITALS
     WHEREAS, pursuant to the Purchase and Sale Agreement, dated as of the date
hereof, between WFSC and OpCo, WFSC sold, granted, contributed, transferred,
assigned and conveyed 100% of the Class B Interests in the Company and all of
its Class C Interests in the Company, which is approximately 31% of all the
Class C Interests in the Company, to OpCo; and
     WHEREAS, WFSC and OpCo desire to amend the Operating Agreement to reflect
that WFSC has ceased to be a Member, that OpCo now owns 100% of the Class A
Interests, Class B Interests and Class C Interests in the Company, and that OpCo
is now the sole Member of the Company.
AGREEMENT
     NOW THEREFORE, the undersigned hereby agree as follows:
     1. Amendments.
     (a) Effective as of the date hereof, for all purposes under the Operating
Agreement, all references to “Class A Member(s),” “Class B Member(s),” “Class C
Member(s),” and “Member(s)” shall mean OpCo.
     (b) Effective as of the date hereof, all Class A Interests, Class B
Interests and Class C Interests shall automatically convert to Common Interests.
     2. No Other Provisions Amended. Except as hereby amended, the Operating
Agreement shall remain in full force and effect.
     3. Governing Law. This Amendment shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, all rights and remedies
being governed by such laws without regard to principles of conflicts of laws.

 



--------------------------------------------------------------------------------



 



     4. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, when
taken together, constitute one and the same document.
*  *  *  *  *

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

            WILLIAMS FIELD SERVICES COMPANY, LLC

      By:   /s/ Alan S. Armstrong        Name:   Alan S. Armstrong       
Title:   Senior Vice President        WILLIAMS PARTNERS OPERATING, LLC
               By:   Williams Partners LP, its managing member              
By:   Williams Partners GP LLC, its general        partner              By:  
/s/ Donald R. Chappel          Name:   Donald R. Chappel        Title:   Chief
Financial Officer     

Signature Page to Amendment No. 1 to
Amended and Restated Limited Liability Company Agreement
of Wamsutter LLC

 